FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELQUIADES AGUAYO-PEREZ,                         No. 07-74949

               Petitioner,                       Agency No. A079-145-376

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Melquiades Aguayo-Perez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision terminating Aguayo-Perez’s conditional lawful

permanent residence. We have jurisdiction under 8 U.S.C. §1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. See Nakamoto v. Ashcroft, 363
F.3d 874, 881 (9th Cir. 2004). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Aguayo

Perez’s marriage was not entered into in good faith, because in addition to the lack

of supporting documents, testimony revealed material discrepancies between the

husband’s and wife’s descriptions of their life together. See Oropeza-Wong v.

Gonzales, 406 F.3d 1135, 1148 (9th Cir. 2005); see also 8 C.F.R. § 216.4(a)(5)

(application for removal of conditions on residency shall be accompanied by

documentation showing that the marriage was not entered into for the purpose of

evading immigration laws).

      We lack jurisdiction to review Aguayo-Perez’s challenge to the IJ’s denial of

a continuance, as he did not exhaust that contention before the BIA. See Barron v

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   07-74949